Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Matter of C.S.G., Jr., a Juvenile               Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-22-00006-CV                                     21JV0037-CCL). Memorandum Opinion
                                                       delivered by Justice van Cleef, Chief
                                                       Justice Morriss and Justice Stevens
                                                       participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below.     Therefore, we reverse the juvenile court’s orders of adjudication and
disposition and remand the matter to the juvenile court for further proceedings consistent with
this opinion.
       We further order that the appellee pay all costs of this appeal.
                                                       RENDERED SEPTEMBER 9, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk